Per Curiam.
The referee and the Special Term gave controlling effect to reproduction cost less depreciation and disregarded many elements which, under the circumstances of the present case, should have been considered in determining the value of the relator’s property. Giving due consideration to all the elements of value, not excluding cost of reproduction, we think the assessment of the building should be reduced to $400,000.
The order, so far as appealed from, should be modified accordingly, and, as so modified, affirmed, with twenty dollars costs and disbursements to the appellant.
Present — Martin, P. J., Untermyer, Dore, Cohn and Callahan, JJ.
Order, so far as appealed from, unanimously modified by reducing the assessment of the building to $400,000, and, as so modified, affirmed, with twenty dollars costs and disbursements to the appellant. Settle order on notice.